Citation Nr: 0126671	
Decision Date: 11/21/01    Archive Date: 11/27/01

DOCKET NO.  01-08 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to specially adapted housing or to a special home 
adaptation grant.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from September 1952 to 
September 1955; from July 1956 to July 1958; and from July 
1964 to November 1979.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the benefits sought. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed by the RO.  

2.  The veteran is not in receipt of service connection for 
1) loss, or loss of use, of both lower extremities, such as 
to preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair, or 2) blindness in both eyes, having 
only light perception, plus, the anatomical loss or loss of 
use of one lower extremity, or 3) loss or loss of use of one 
lower extremity together with the residuals of organic 
disease or injury which so affect the functions of balance or 
propulsion as to preclude locomotion with out the aid of 
braces, crutches, canes , or a wheelchair, or 4) loss or loss 
of use of one lower extremity together with the loss or loss 
of use of one upper extremity which so affects the functions 
of balance or propulsion as to preclude locomotion without 
the aid of braces, crutches, canes or a wheelchair.

3.  The veteran is not in receipt of service connection for 
permanent and total disability due to blindness in both eyes 
and service connection has not been awarded for the 
anatomical loss or loss of use of both hands.


CONCLUSION OF LAW

Neither financial assistance in acquiring specially adapted 
housing nor financial assistance in acquiring special home 
adaptations is permitted under the law.  38 U.S.C.A. § 2101 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.809, 3.809a (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Financial assistance in acquiring specially adapted housing 
may be extended to a veteran who is entitled to compensation 
for permanent and total disability due to 1) the loss, or 
loss of use, of both lower extremities, such as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair, or 2) blindness in both eyes, having only light 
perception, plus the anatomical loss or loss of use of one 
lower extremity, or 3) loss or loss of use of one lower 
extremity together with the residuals of organic disease or 
injury which so affect the functions of balance or propulsion 
as to preclude locomotion with out the aid of braces, 
crutches, canes , or a wheelchair, or 4) loss or loss of use 
of one lower extremity together with the loss or loss of use 
of one upper extremity which so affects the functions of 
balance or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes or a wheelchair.  38 U.S.C.A. 
§ 2101(a); 38 C.F.R. § 3.809.

Financial assistance in acquiring special home adaptations is 
available to a veteran who does not qualify for specially 
adapted housing under the criteria cited above, but is 
entitled to compensation for permanent and total disability 
which 1) is due to blindness in both eyes with 5/200 or less 
visual acuity or 2) includes the anatomical loss or loss of 
use of both hands.  38 U.S.C.A. § 2101(b); 38 C.F.R. 
§ 3.809a.

A pertinent opinion of the VA General Counsel addressed the 
application of the pertinent statute and regulations.  Based 
on the plain meaning of the empowering statute, 38 U.S.C.A. § 
2101, the General Counsel held that a nonservice-connected 
disability cannot form the basis of a grant of specially 
adapted housing or special housing adaptations; only a 
permanent and total service connected disability of the types 
specified may give rise to a grant of specially adapted 
housing or special housing adaptations.  VAOPGCPREC 24-97 
(July 3, 1997).  In its decisions, the Board is bound by the 
regulations of the Department, instructions of the Secretary, 
and the precedent opinions of the chief legal officer of the 
Department, who is the VA General Counsel.  38 U.S.C.A. § 
7104; 38 C.F.R. § 20.101.

The record in this case demonstrates that service connection 
has been established for chronic obstructive pulmonary 
disease (COPD), evaluated as 100 percent disabling, as well 
as several other conditions evaluated as noncompensable, i.e. 
coronary artery disease, hearing loss, and status post 
tonsillectomy.  Special monthly compensation for aid and 
attendance has been awarded for COPD.  The veteran points to 
the fact that he has been afforded a wheelchair by VA.  
Nonetheless, the absence of a qualifying service connected 
disability, as required by law, precludes a grant of 
specially adapted housing or special housing adaptations.  

In the absence of the demonstrated presence of the 
disabilities defined by statute, the veteran remains 
ineligible for assistance in acquiring specially adapted 
housing.

In cases such as this, where the law and not the evidence is 
dispositive, the claim should be denied because of the lack 
of legal merit or the lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  Because service 
connection is in effect for non-qualifying disabilities, the 
veteran does not meet the criteria for financial assistance 
for specially adapted housing or a special home adaptation 
grant.  The claims must therefore be denied because they lack 
entitlement under the law.


ORDER

Entitlement to financial assistance in acquiring specially 
adapted housing and entitlement to financial assistance in 
acquiring special home adaptations are denied.



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals



 

